Citation Nr: 1229351	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depression.

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1978 to February 1982 and service under other than honorable conditions from February 1982 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of service connection for a psychiatric disorder as characterized on the title page has been framed to include the larger issue of whether new and material evidence has been received to reopen the service connection claim for a psychiatric disorder.  When originally denied in a final rating action of January 1990, the claim was framed as service connection for psychiatric problems, alcohol dependency, and drug dependency.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history and factual bases that were considered in the prior final rating decision of January 1990 - that the Veteran has a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence has been received must be addressed.  It is also noted that, in light of the Board's decision to reopen the claim, there is no prejudice to the Veteran from framing the issue as such.  


FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO denied service connection for psychiatric problems, alcohol dependency, and drug dependency.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the January 1990 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include depression.

3.  The character of discharge for the Veteran's second period of active service from February 1982 to November 1983 constitutes a bar to VA compensation benefits.

4.  A psychiatric disorder did not have its onset during the Veteran's first period of active service or within one year thereafter, and it is not related to any incident of service.

5.  A spine disorder did not have its onset during the Veteran's first period of active service or within one year thereafter, and it is not related to any incident of service.

6.  On May 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal with respect to the claims for a total disability rating based on individual unemployability due to service-connected disability and nonservice-connected pension benefits is requested.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision, which denied service connection for psychiatric problems, alcohol dependency, and drug dependency, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the January 1990 rating decision to reopen the previously denied claim for service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for a spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims for a total disability rating based on individual unemployability due to service-connected disability and nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the claims for service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  To be discussed below, the Board also finds that proceeding with the merits of the underlying claim for service connection for a psychiatric disorder will not result in any prejudice to the Veteran.

As for the claims for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in January 2008 and November 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in September 2008 and April 2009, respectively.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including records from the Social Security Administration (SSA).  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Although an examination or opinion was not obtained in connection with the claim for service connection for a psychiatric disorder, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran's psychiatric disorder may be associated with his period of honorable service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by the veteran of a causal connection between the disability and service).  As will be seen below, he has not brought forth evidence suggestive of a causal connection between the claimed disability and his period of honorable service.  Indeed, his contentions link his psychiatric disorder to his period of service under other than honorable conditions.  Further, the evidence fails to show treatment or complaints referable to a psychiatric disorder during his period of honorable service.  There is also no post-service treatment for psychiatric problems for several years after the end of his period of honorable service and no persuasive showing of continuity of symptomatology in the interim.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claim to Reopen

In a January 1990 rating decision, the RO denied service connection for psychiatric problems, alcohol dependency, and drug dependency.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Turning to the specifics of this case, in the January 1990 rating decision, the RO denied service connection for a psychiatric disorder because there was no evidence of the disability in service and no evidence of a current disability.  The RO also denied service connection for alcohol dependency and drug dependency because they were considered due to the Veteran's own willful misconduct.

The pertinent evidence received since the January 1990 rating decision consists of VA treatment notes showing diagnoses of depression, major depressive episode, generalized anxiety disorder, and dysthymia, and the Veteran's statement that he has had psychiatric problems since service.  

Presuming the credibility of this evidence, the record now indicates that the Veteran has a psychiatric disorder that may be related to service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis or psychosis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, as indicated in the Introduction, the Veteran was discharged from his second period of active service from February 1982 to November 1983 under other than honorable conditions.  In a September 1985 administrative decision, the RO determined that this character of discharge was a bar to VA benefits.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  He has not since raised the issue of the character of discharge.  

Given the above, the Board finds that the Veteran's second period of active service from February 1982 to November 1983 is a bar to VA benefits.  Accordingly, the analysis below will focus on his first period of active service from August 1978 to February 1982.


Psychiatric Disorder 

Initially, the Board notes that, as the RO has considered the underlying issue of service connection, the Board may proceed with adjudication of the claim on the merits at the present time.  See Bernard, 4 Vet. App. 384.

On his original September 1989 claim for benefits, the Veteran stated that he was having psychiatric problems in 1981 or 1982 before he re-enlisted but did not recall receiving any treatment before 1983.  On his September 2008 claim to reopen, he stated that the times he went AWOL (absent without leave) were related to alcohol abuse and depression.

The Veteran's service personnel records show that he was AWOL in September 1982, June 1983, twice in July 1983, and three times in September 1983.  These all occurred during his second period of service.  

The Veteran's treatment records from his first period of service do not reflect any complaints, findings, or diagnoses of a psychiatric disorder.  On a November 1981 report of medical history, the Veteran denied having depression or excessive worry, or nervous trouble of any sort, and examination at that time showed a normal psychiatric evaluation.  The treatment records from his second period of service, extending beyond a year after the end of his first period of service, also do not reflect any complaints, findings, or diagnoses of a psychiatric disorder.

Thus, the Board finds that a psychiatric disorder, to include depression, did not have its onset during the Veteran's first period of active service or within one year thereafter.  Rather, his contentions appear to link his psychiatric disorder to his second period of active service which was under other than honorable conditions.  

The first post-service indication of psychiatric problems appears in a September 1989 private medical record showing an attempted suicide.  However, the Veteran did not date the onset of his psychiatric problems to active service at that time and the diagnosis was simply of a suicide attempt.  Then, a December 2005 VA treatment note lists depression and alcohol abuse as active problems, and reflects that the Veteran had previously been treated for these problems but does not indicate any dates.  Again, the Veteran did not date the onset of his psychiatric problems to active service at that time.  There is no competent evidence of record relating the Veteran's psychiatric disorder to active service.  As noted above, the Veteran has linked his psychiatric problems to his second period of service, which is not eligible for VA benefits.  Thus, the Board finds that a psychiatric disorder is not related to any incident of service.

The Board notes that a January 2008 VA treatment note reflects that the Veteran attributed his depression to the physical limitations and loss of income secondary to his pain.  Although this includes the pain from his spine disorder, as the claim for service connection for a spine disorder is being denied below, service connection on a secondary basis is not warranted.  

The Board also notes that VA treatment notes also reflect diagnoses of a major depressive episode, generalized anxiety disorder, and dysthymia.  However, the Board reiterates that there is no competent evidence of record relating any psychiatric disorder to active service.  

The Board acknowledges the Veteran's assertion that he has had psychiatric problems since active service.  He is competent to give evidence about observable symptoms such as depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a medical opinion relating such symptoms to service.  Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board reiterates the Veteran's assertion that his psychiatric problems began during his second period of service, which is not eligible for VA benefits.  To the extent that he is claiming to have experienced continuous psychiatric problems since his first period of service, he is not found to be credible.  The treatment records from that time do not reflect any psychiatric problems, and there is no medical evidence of psychiatric problems within a year of the end of his first period of service, i.e., during his second period of service.  Although he attempted suicide in September 1989, and filed a disability claim shortly thereafter, that was still over seven years after the end of his first period of service.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, there is no competent evidence of record relating any current psychiatric disorder to the Veteran's first period of service.

In conclusion, service connection for a psychiatric disorder, to include depression, is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Spine Disorder 

The Veteran contends that he injured his back in service in 1979 while changing tires on a 5-ton truck.  

The Veteran's treatment records from his first period of service show that he was treated for complaints of low back pain.  They also indicate that he changed tires.  However, there is no mention of any neck problems.

In September 1979, he complained of low back pain for the past four days after injuring himself while playing football and lifting heavy objects.  Examination revealed that he walked with a compensated gait, had decreased range of motion of the lumbar spine, and had pain on palpation in the lower paraspinal muscles.  The diagnosis was of a low back strain.  Eight days later, he complained of low back pain for the past two days and noted that he does a lot of heavy lifting and was playing football.  Examination revealed decreased range of motion and pain on palpation.  The diagnosis was of an acute low back strain.  In January 1980, he complained of low back pain for the past day after heavy lifting and was diagnosed with a low back strain.  He was seen for follow-up in February 1980 at which time he reported that he had been asymptomatic but had a sudden onset of low back pain the previous morning while tying his shoes.  The diagnosis was of an exacerbation of a low back strain.  On a November 1981 report of medical history, the Veteran denied having recurrent back pain and examination at that time showed a normal evaluation of the spine.  There are no further reports of treatment during the rest of his first period of service ending in February 1982.  Treatment records from his second period of service show complaints of low back pain in August 1982 and December 1982, at which time he reported a history of chronic low back pain.  

Thus, the Board finds that a neck disorder did not have its onset during the Veteran's first period of active service or within one year thereafter.  Although he sustained injuries to the low back in service, they appeared to be acute and a chronic low back disorder did not have its onset during his first period service or within one year thereafter.  The Board notes that a December 1982 record from his second period of service shows a history of chronic low back pain.  However, there are no further reports during the rest of his service ending in November 1983.  Thus, even these records fail to show that a chronic low back disorder began in service.

A November 2007 letter to the Veteran from his then representative reflects that the Veteran never mentioned a back injury or problem while in service during the times of assistance in 1985, 1992, and 1993.

The first post-service indication of possible neck problems appears in a September 1989 private medical record showing an attempted suicide by hanging.  However, examination at that time revealed no abnormalities of the cervical spine.  Then, an October 2006 private medical record shows complaints of neck pain since September 2006 while at work.  At that time, the Veteran did not date the onset of his neck problems to active service.  The Board observes that this is over 24 years after his first period of service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The first post-service indication of low back problems appears in a December 1996 private medical record showing that the Veteran had fallen and complained of pain in the tip of the tailbone.  X-rays revealed spondylolisthesis at L4-5 but a normal sacrum and coccyx.  He did not date the onset of any back problems to service at that time.  Then, an August 2007 VA treatment note reflects a several year history of back pain.  He again did not date the onset of his back problems to service.  Subsequent VA treatment notes indicate an onset of back pain in 1979 but that the current problems began in September 2006.  Of particular note, a January 2008 note reflects that he had problems with his back in 1979 after changing tires but that his back got better, and that he did a series of physically demanding jobs over the years and by September 2006 was no longer able to work because of his back.

The Veteran was afforded a VA examination in August 2008, at which time he reported a history of initially hurting the back while lifting tires in September 1979 and that he had additional injuries from lifting heavy objects and playing football.  The Veteran reported having low back pain since discharge from service.  He denied having a specific neck injury.  After examining the Veteran, the examiner provided a diagnosis of degenerative disc disease of the thoracolumbar spine and opined that it is not related to the Veteran's back complaints in service.  The examiner explained that the service treatment records are consistent with muscle strains that were not permanent and that the nature of the injuries was not one that would be expected to cause degenerative disc disease.  The examiner noted that the Veteran's current disorder is more likely related to age and the long history of heavy labor employment.  The examiner also provided a diagnosis of degenerative disc disease of the cervical spine and opined that it is not related to service as there were no complaints of neck problems in service.

Given the above, the Board finds that the Veteran's spine disorder is not related to any incident of service.  The medical evidence of record dates the onset of his neck problems to September 2006 and his back problems to several years prior to August 2007.  The Board notes that he was treated for back pain in December 1996, but that was for a recent fall unrelated to service, i.e., an intercurrent cause.  Moreover, he did not relate any back problems to service at that time and the spondylolisthesis at L4-5 found on x-ray has not been related to service.  Moreover, a VA examiner has opined that the Veteran's current spine disabilities are not related to service.

The Board acknowledges the Veteran's assertion that he has had back problems since service.  Here, the Board notes that he has dated the onset of neck problems to 2006.  The Veteran is competent to give evidence about observable symptoms such as pain.  Layno, 6 Vet. App. 465.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.  

To the extent that he is claiming to have experienced continuous back pain since his first period of service, he is not found to be credible.  His treatment records from that time reflect only acute injuries and not a chronic disability, as concurred with by the VA examiner.  There is no medical evidence of back problems until December 1996 when he was seen after a recent fall.  In January 2008, he indicated that he had had problems with his back in service in 1979 after changing tires but that his back had gotten better.  Further, the November 2007 letter to the Veteran from his then representative reflects that he never mentioned a back problem while in service during the times of assistance through 1993.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Thus, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current neck and back disabilities to the Veteran's first period of service.

In conclusion, service connection for a spine disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In a May 28, 2012, statement, the Veteran requested a withdrawal of his appeal with respect to the claims for a total disability rating based on individual unemployability (TDIU) due to service-connected disability and nonservice-connected pension benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and it must be dismissed.


ORDER

As new and material evidence has been received, the previously denied claim for service connection for a psychiatric disorder is reopened.  To this extent the appeal is granted.

Service connection for a psychiatric disorder, to include depression, is denied.

Service connection for a spine disorder is denied.

The appeal with respect to the claims for a TDIU and nonservice-connected pension benefits is dismissed.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


